Order entered May 17, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00115-CV

                                 SHEILA TAYLOR, Appellant

                                                V.

                                   WELLS FARGO, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00369-E

                                            ORDER
       The reporter’s record in this case is overdue. By letter dated April 17, 2016, the court

reporter informed the Court that no written request or payment arraignments had been made. By

letter dated April 18, 2016, we instructed appellant to provide (1) notice that appellant had

requested preparation of the reporter’s record, and (2) written verification that appellant had paid

or made arrangements to pay for the reporter’s record or written documentation that appellant

had been found entitled to proceed without payment of costs. We cautioned appellant that failure

to comply with the order by April 28, 2016 would result in the case being submitted without the

reporter’s record. To date, the reporter’s record has not been filed and appellant has not provided

the required documentation or otherwise corresponded with the Court regarding the status of the

reporter’s record.
       Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.


       .


                                                 /s/    CRAIG STODDART
                                                        JUSTICE